DETAILED ACTION
	Claims 1-14 have been considered for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US Patent 5,329,289) in view of Poole et al. (US Design Patent 428,411).
	In re Claim 1, Sakamoto discloses an electronic apparatus, comprising: a first body 2 including a first side and a second side arranged opposite to each other; a second body 3 including a third side and a fourth side arranged opposite to each other, and including a second input/output device 3a disposed at the third side; and a connector 4 disposed at the first side and the fourth side, wherein: the second body rotates relative to the first body through the connector; during rotation of the second body, orientations of the first side and the third side substantially satisfy a same condition; the electronic apparatus includes a first attitude and a second attitude (See Figure 2), which are switchable through the rotation of the second body; 
	Sakamoto does not explicitly disclose a first input/output device disposed at the first side, and therefore also does not explicitly disclose wherein the second body does not block the first input/output device when the electronic apparatus is in the first attitude and the second attitude. However, providing a first input/output on a first side of a first body is not new. For example, Poole discloses a first body (See Figure 1) comprising a first side and second side arranged opposite to each other, wherein on the first side beneath a second body comprises a first input/output device (See Figure 1).  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date to have provided a first input/output device on a first side, like that disclosed in Poole, with the apparatus as otherwise disclosed in Sakamoto to add to the functionality of the apparatus (e.g. to add speakers to the apparatus as disclosed in Poole).  Sakamoto does teach and suggest a region of the first body 2 that is not covered by the second body in the first or second attitude. See Sakamoto, Figure 2. 
	In re Claim 2, Sakamoto discloses wherein the third side of the second body 3 has a rectangular shape.  See Sakamoto, Figure 2. 
	In re Claim 3, Sakamoto as modified by Poole discloses wherein: when the electronic apparatus is in the first attitude (Figure 2 in Sakamoto), an area of an orthogonal projection of the third side on the first side and an area occupied by the first input/output device (as modified by Poole) substantially satisfy a first position relationship; and when the electronic apparatus is in the second attitude, the area of the orthogonal projection of the third side on the first side and the area occupied by the first input/output device substantially satisfy the first position relationship (See Figure 2 in Sakamoto).
	In re Claim 4, Sakamoto discloses wherein: when the electronic apparatus is in the first attitude and the second attitude (See Figure 2), the third side is partially projected on the first side. 
	In re Claim 5, Sakamoto discloses wherein: the connector 4 includes a connecting member configured to connect the first body 2 with the second body 3, and the connecting member is configured to rotate and move relative to the first body to switch the electronic apparatus between the first attitude and the second attitude (See Figure 2).
	In re Claims 8 and 11, Sakamoto discloses wherein the connector 4 makes the second body 3 unidirectionally rotate relative to the first body 2 to switch from the first attitude to the second attitude (See Figure 2).  Sakamoto does not explicitly disclose a marker. However, the examiner takes official notice of facts outside the record that a marker was known in the art of display electronics at a time just before the effective filing date, and that to have combined such a feature with that which is otherwise disclosed in Sakamoto as modified by Poole would have been obvious to a person having ordinary skill in the art at that time.  The addition of a marker (e.g. a finger or handgrip) would allow for a user to more easily grasp the second body so as to rotate it with respect to the first body between attitudes/orientations. 
	In re Claim 9, Sakamoto discloses wherein a second side of the first body 2 includes a support mechanism 7; the support mechanism is used to support the first body and to form a storage space to store a third input/output device 5; and the third input/output device 5 is used for data transmission with the electronic apparatus through a wired or wireless method. 
	In re Claim 10, Sakamoto discloses a positioning structure (See Figure 1) on the third input/output device 5 (See Figure 1 showing particular shape of third input/output device) to assist in positioning in the storage space. 
Claim(s) 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US Patent 5,329,289), Poole et al. (US Design Patent 428,411) and further in view of Ido et al. (US Patent 5,629,833).
In re Claims 6-7 and 13, Sakamoto as modified by Poole discloses the limitations as noted above, but does not explicitly disclose a plurality of connecting members or positioning mechanisms. However, providing such is not new. For example, Ido discloses wherein: the connector includes a plurality of connecting members 17, 18 (or positioning mechanisms); a plurality of slideways 13, 25 extending toward different directions is configured at the first body 12; and each connecting member is rotatably connected to one of the plurality of slideways and is able to slide in the connected slideway.  Ido also discloses wherein: the plurality of slideways includes strip grooves configured at the first body and includes a first strip groove and a second strip groove (See Figures 4 and 11); the plurality of connecting members includes a first connecting member 17 and a second connecting member 18, rotatably and slidably configured in the first strip groove and the second strip groove, respectively; the first strip groove 13 is a straight strip groove having a straight extension trajectory parallel with a center line of the first side (See Figure 11), and when the electronic apparatus switches from the first attitude to the second attitude (Figure 11), the first connecting member makes one reciprocating movement in the first strip groove; the second strip groove 25 includes a straight strip groove section having a straight extension trajectory and a curved strip groove section having a curved extension trajectory (See Figure 11), and the straight strip groove section is tilted with reference to the center line to provide the straight strip groove section with two ends having different heights, and a higher end of the straight strip groove section is a first end; and one end of the curved strip groove section is located at the first end of the straight strip groove section, and another end of the curved strip groove section is away from the first end of the straight strip groove section, and has a height smaller than the height of the first end of the straight strip groove section, such that when the electronic apparatus switches from the first attitude to the second attitude (Figure 11), the second connecting member makes one reciprocating movement in a direction parallel with the center line.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date to have provided a plurality of connecting members and a plurality of slideways, like that disclosed in Ido, with the apparatus as otherwise disclosed in Sakamoto so as to improve the ergonomics of the apparatus by allowing for easier transition between the landscape and portrait orientations. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US Patent 5,329,289), Poole et al. (US Design Patent 428,411) and further in view of Horie (US Publication 2010/0014230).
In re Claim 12, Sakamoto as modified by Poole discloses the limitations as noted above, but does not explicitly disclose a base. However, providing such is not new. For example, Horie discloses a base 171 rotatably connected to a bottom of a first body, wherein a relative rotation between the first body and the base adjusts a pitch angle of the apparatus. It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date to have provided a base, like that disclosed in Horie, with the apparatus as otherwise disclosed in Sakamoto so as to allow different viewing angles for the apparatus.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein the positioning mechanism includes: a locking hole disposed at the fourth side of the second body; a locking member disposed at the first side of the first body and capable of extending to the outside of an enclosure of the connector and retracting to the inside of the enclosure; an elastic member configured to drive the locking member to extend into the locking hole; -35-Client Ref No. 20561 A torney Docket No. 00223.0300.OOUS an operation member slidably disposed at a surface of the enclosure and capable of driving the locking member to retract from the locking hole; and a transmission member slidably disposed inside the enclosure to facilitate the operation member to retract the locking member” in Claim 14 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841